Citation Nr: 0616800	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-33 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran has verified active duty service from July 1978 
to July 1982.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  In February 2004, 
the RO denied the claim of entitlement to service connection 
for a low back condition.  

The RO also denied the claim of entitlement to service 
connection for depression, and granted the claim of 
entitlement to service connection for a left knee condition.  
In the March 2004 Notice of Disagreement, the veteran only 
appealed the issue of entitlement to service connection for a 
low back disability.  Thus, only the claim of entitlement to 
service connection for a low back disability is currently on 
appeal before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file shows that additional procedural 
and substantive development is necessary before the Board can 
adjudicate this claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was necessary to 
substantiate the claim of entitlement to service connection 
for a low back disability.  He was not, however, provided 
with notice of the type of evidence necessary to establish a 
disability rating and an effective date in the event that the 
claim of entitlement to service connection is granted.  
Therefore, this case must be remanded to provide the veteran 
with proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran's Department of Defense (DD) Form 214 shows that 
he has verified active military service from July 1978 to 
July 1982 in the United States (U.S.) Marine Corps.  The 
veteran's primary contention is that he currently suffers 
from a low back disability which is related to the 
documentation of low back pain during his period of active 
duty service.  The Board points out that a September 1977 
enlistment examination is associated with the claims file, as 
well as records which are dated in November 1978, June 1981, 
and August 1981.  Most of these records were submitted by the 
veteran.  The record fails to demonstrate that a request from 
the National Personnel Record Center for the veteran's 
service medical records covering his period of active 
military service from July 1978 to July 1982 has ever been 
requested.  Therefore, it does not appear that the veteran's 
complete service medical records have been associated with 
the claims file.

Associated with the claims file are medical records during 
the time he was in the Army Reserve.  A few of these records 
show that the veteran complained of back pain.  What is not 
clearly shown is whether the veteran injured his back during 
a period of active duty training or inactive duty training 
while in the Reserves.  Therefore, verification of all of the 
veteran's periods of active/inactive duty training during his 
Army Reserve service must be obtained and associated with the 
claims file.  .  

The veteran argues, through his representative, that he 
incurred a back disability during his period of active duty 
service and that the back disability was later aggravated 
during his period of service in the U.S. Army Reserves.  (See 
the September 2004 Substantive Appeal).  The available active 
military service medical records show that the veteran 
complained of back pain in 1981 and records during his period 
in the Army Reserves show that he complained of back pain, 
primarily in the 1990's.  Several examination reports during 
the veteran's Reserve service, however, show that the veteran 
had a normal spine.  Records subsequent to the veteran's 
reserve service show that he currently has a back disability.  
To determine the etiology of the veteran's current back 
disability, the veteran should be scheduled for a VA 
examination, to include obtaining a medical opinion.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), 
and that includes the notice requirements 
as outlined in Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006).  
The notice should include information 
regarding the disability rating and the 
effective date to be assigned in the 
event that service connection is granted 
for a low back disability.  

2.  Contact the National Personnel Record 
Center and request the veteran's service 
medical records for the verified period 
of active military service from July 1978 
to July 1982.  If the requested records 
cannot be obtained, inform the veteran 
and the representative of the 
unsuccessful efforts and allow him the 
opportunity to submit the outstanding 
records for VA's review.  

3.  Verify all of the veteran's periods 
of active/inactive duty for training 
during his service in the U.S. Army 
Reserve.  Obtain any outstanding service 
medical records for the verified periods 
of active/inactive duty for training, as 
well as any outstanding service medical 
records for the veteran's service in the 
U.S. Army Reserve.  Compile a list of all 
periods of active/inactive duty for 
training.  If any of the requested 
records/information cannot be obtained, 
inform the veteran and the representative 
of the unsuccessful efforts and allow him 
the opportunity to submit the outstanding 
records for VA's review.  

4.  Following receipt of the requested 
records, schedule the veteran for VA 
orthopedic examination for the purpose of 
determining the nature and etiology of 
any currently diagnosed low back 
disability.  The veteran's entire claims 
file and a copy of this REMAND must be 
made available to and reviewed by the 
examining physician.  The physician is 
instructed to document in the examination 
report that the requested claims file 
review was accomplished.  The physician 
should be provided with a list of all of 
the veteran's periods of active duty 
service and periods of active/inactive 
duty for training.  Following the 
examination, the examiner should address 
the following:

(a) Diagnose any current back 
disability found.  

(b) Provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that any back disability diagnosed 
is related to or had its onset 
during the veteran's verified period 
of active duty service, from July 
1978 to July 1982, including his 
1981 complaints of back pain and 
diagnosis of muscle strain.  

(c) Review the compiled list of the 
veteran's verified periods of 
active/inactive duty for training.  
Thereafter, provide an opinion as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that any currently diagnosed low 
back disability is related to any 
verified period of active/inactive 
duty for training, or whether any 
pre-existing low back disability was 
aggravated during any period of 
active/inactive duty for training 
during the veteran's service in the 
U.S. Army Reserves.  

The examiner must provide a complete 
rationale for the opinions expressed.  

5.  Provide the veteran with adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claim.  

6.  Readjudicate this claim.  In 
particular, the RO should review the 
requested examination report and required 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this Remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).  

7.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, and a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


